Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 01/21/2015 has been entered. Claim 21 is cancelled, claims 1-20 and 22 are currently pending in this application.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with the applicant's representative, Ms. Vanessa Perez-Ramos (Reg. No. 61158) on 02/22/2022.
The application has been amended as follows:
1. (Currently Amended) A method of manufacturing an optical element, the optical element including an optically-anisotropic layer that is formed using a liquid crystal composition including a liquid crystal compound, an alignment film that aligns the liquid crystal compound, and a support, the method comprising: 
an alignment film forming step of forming the alignment film on one surface of the support; and 
an optically-anisotropic layer forming step of forming the optically-anisotropic layer on the alignment film, 
wherein the alignment film includes a photo-alignable material, 
the alignment film forming step includes an exposure step of exposing different in-plane positions of the alignment film to light components having different polarization directions, 

the support includes a main support and a light absorbing layer that absorbs light in the light absorption band overlapping the light absorption band where the photochemical reaction of the alignment film occurs, 
in the alignment film forming step, the alignment film is directly formed on the main support, and 
a peeling step of peeling the main support and the light absorbing layer together after the optically-anisotropic layer forming step.
22. (Cancelled)
Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner's statement of reasons for allowance:
None of the prior art of record discloses or suggests all the combination of a method of manufacturing an optical element as set forth in claims 1-20.
Regarding claim 1, the prior art of record, taken along or in combination, fails to disclose or suggest a method of manufacturing an optical element including an optically-anisotropic layer that is formed using a liquid crystal composition, an alignment film, and a support, the method comprising: an alignment film forming step of forming the alignment film on one surface of the support; and an optically-anisotropic layer forming step of forming the optically-anisotropic layer on the alignment film, wherein the alignment film includes a photo-alignable material, the alignment film forming step includes an exposure step of exposing different in-plane positions of the alignment film to light components having different polarization directions, the support has a light absorption band that overlaps a light 
Claims 2-20 are allowable due to their dependency.
The most relevant reference, Escuti (US 2008/0278675, at least Fig. 3a-7c, [0168]) in view of Escuti (US 2010/0231847, at least Fig. 3A-3E, [0044]) only discloses a method of manufacturing an optical element including an optically-anisotropic layer that is formed using a liquid crystal composition, an alignment film, and a support, the method comprising: an alignment film forming step of forming the alignment film on one surface of the support; and an optically-anisotropic layer forming step of forming the optically-anisotropic layer on the alignment film, wherein the alignment film includes a photo-alignable material, the alignment film forming step includes an exposure step of exposing different in-plane positions of the alignment film to light components having different polarization directions, the support has a light absorption band that overlaps a light absorption band where a photochemical reaction occurs in the alignment film by irradiating the alignment film with the polarized light in the exposure step, the support includes a main support and a light absorbing layer that absorbs light in the light absorption band, and in the alignment film forming step, the alignment film is directly formed on the main support. However they do not teach or suggest that the combined limitation of “in the alignment film forming step, the alignment film is directly formed on the main support, and a peeling step of peeling the main support and the light absorbing layer together after the optically-anisotropic layer forming step” in combination with the other required elements of the claim.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN LIU whose telephone number is (571)270-0383.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like 




/Shan Liu/
Primary Examiner, Art Unit 2871